DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 8/26/2021 for application number 17/355,711. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Information Disclosure Statements and Claims.
Claims 21 – 41 are presented for examination.  Claims 21, 28 and 35 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/2/2021 filed prior to FAOM are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 8/26/2021 are deemed acceptable for examination proceedings.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 28-33 and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenenbaum et al. (US Patent Applications 2012/0136764; hereinafter Tenenbaum) in view of Asadi et al. (US Patent Applications 2013/0338934; hereinafter Asadi).

As to independent claim 21, Tenenbaum discloses a method [Abs - Processing of genomic data is facilitated by providing a control data set generation system wherein a control generator tool or process creates matched data sets for facilitating informatics analysis] comprising:  
causing presenting, in a graphical user interface, graphical components arranged as a workflow representing a series of nodes within a workspace [Fig. 2, Para 0053 - present a user with their data sets modeled in the above-described workflow diagram, as well as a "tool set" reflecting the executable modules within the system; Para 0050 - the display window may illustrate a flow diagram which contains: data sets and their annotation; instances of modules used to process the data, along with the parameters used; and relationships among the data sets and processes describing the interactions; Fig. 25, Para 0160 - A user interface 2500 includes a content or data view area 2510 including a flow diagram of the processing];
receiving, in a graphical user interface, a first input for executing a first portion of the workflow [Para 0050 - the client is presented with a menu of operations which can be performed, such as uploading data, retrieving additional data from a database, or executing an analysis process on the data. There is also a section in the interface for user input which may be required for a given operation];
in response to receiving the first input, generating a first output for the first portion of the workflow [Fig. 25, Para 0160 - a representation of the use of the control generator tool 2525 to generate a control data set 2530 – Examiner considers the input to the control generator tool to generate the control data set 2530 as the first input and the control data set as the first output], wherein the first output comprises a first data node, the first data node comprising a first set of one or more items of genomic data that are based upon one or more nucleic acid sequences processed by the series of nodes of the workflow [Para 0052 - Once a data set contains genomic coordinates, it is then loaded into the system];
receiving, in a graphical user interface, a third input for executing a second portion of the workflow [Fig. 25, Para 0160 - a representation of performing correlation analysis 2535 on, for example, the control data set compared with an existing mapped data set 2540, such as RefSeq Genes, with t(eihe result of the correlation analysis also being provided 2550; Para 0049 - these modules or tools include a correlation analysis tool 222, a data retrieval tool 224, a control generation tool 226 and a hypothesis generation tool 228. Each modular tool represents a logic implementation (described below), which can execute individually or in succession – Examiner considers the input to execute the correlation analysis tool as the thir input];
in response to receiving the third input, generating a second output for the second portion of the workflow, wherein the second output comprises a second data node [Fig. 25, Para 0160 - a representation of performing correlation analysis 2535 on, for example, the control data set compared with an existing mapped data set 2540, such as RefSeq Genes, with the result of the correlation analysis also being provided 2550 – Examiner considers the result 2550 as the second data node].
Although Tenenbaum teaches that additional data sets can be added and resultant data sets are generated [para 0052], Tenenbaum does not explicitly teach:
receiving, via the graphical user interface, a second input for editing one or more items of genomic data from the first set of one or more items of genomic data of the first data node;
genomic data based upon one or more nucleic acid squences;
However, Asadi teaches in the same field of endeavor:
receiving, via the graphical user interface, a second input for editing one or more items of genomic data from the first set of one or more items of genomic data of the first data node [Para 0096 - Users interact with the platform via a web-based user-interface (UI--307). In some cases, platform 300 utilizes a scripted workflow (308). The platform 300 can include one or more modules mountable on a support structure, each module adapted to process data from a genomic sequencer (e.g., Illumina sequencer, Ion Torrent sequencer) and output processed data for subsequent analysis];
genomic data based upon one or more nucleic acid sequences [Abs - A system for processing raw nucleic acid sequence data from a genomic sequencer comprises a data processing server having a housing contained therein one or more processing modules];
It would have been obvious to one of ordinary skill in art, having the teachings of Tenenbaum and Asadi at the time of invention was made, to modify the method for non-random control data set generation for facilitating genomic data processing disclosed by Tenenbaum to include the concept of processing nucleic acid sequence data taught by Asadi to provide a faster and more accurate processing and analysis of genetic sequence data [Asadi, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of processing nucleic acid sequence data taught by Asadi to provide a faster and more accurate processing and analysis of genetic sequence data [Asadi, Para 0011].

As to dependent claim 22, Tenenbaum and Asadi teach the method of claim 21.
Tenenbaum further teaches: further comprising:
receiving, in a graphical user interface, a fourth input for executing a third portion of the workflow;
in response to receiving the fourth input, generating a third output for the third portion of the workflow, wherein the third output comprises a third data node [Para 0052 - Additional data sets can be added, for example, from the existing relational database array as desired. The user then chooses which operations are to be performed on which data sets, and resultant data sets are generated. Since all data sets are homogenous, they can be mixed and matched in any operation and in any order. The sequence of operations, data sets generated, parameters used, and all other corresponding information may be displayed in the client's flow diagram. The user can continue to perform analysis until the desired result(s) and data set(s) are generated].

As to dependent claim 23, Tenenbaum and Asadi teach the method of claim 21.
Tenenbaum further teaches: further comprising further comprising linking the first data node to one or more action nodes within the workflow [Fig. 25, Para 0160 - A user interface 2500 includes a content or data view area 2510 including a flow diagram of the processing, with a representation of user-provided data sets 2520, a representation of the use of the control generator tool 2525 to generate a control data set 2530 – Examiner notes that additional tool (for an action) can be added to process the first data].

As to dependent claim 24, Tenenbaum and Asadi teach the method of claim 21.
Asadi further teaches: further comprising generating output that conforms to an ontology defining data structures that represent genomic data, the data structures representing at least all of: sequences [Para 0004 - processing and analyzing raw nucleic acid sequence data], protein objects [Para 0041 - A genome can comprise regions that code for proteins], alignment objects [Para 0054], 
Tenenbaum further teaches: annotations, and publications [Para 0063; Para 0050 - data sets and their annotation; instances of modules used to process the data, along with the parameters used; and relationships among the data sets and processes describing the interactions].

As to dependent claim 25, Tenenbaum and Asadi teach the method of claim 21.
Tenenbaum further teaches: further comprising generating output, wherein the output comprises a set of one or more items of genomic data that are based upon the one or more nucleic acid sequences as processed by a set of instructions in an order indicated by the series of nodes [Fig. 25, Para 0160- one example of a display of output results provided to a user employing a system such as described herein above].

As to dependent claim 26, Tenenbaum and Asadi teach the method of claim 21.
Tenenbaum further teaches: further comprising generating output for the workspace comprising a set of one or more items of genomic data by processing the one or more nucleic [Para 0047].

As to independent claims 28 and 35, the claims are substantially similar to claim 21, and are rejected on the same grounds.

As to dependent claims 29 and 36 the claims are substantially similar to claim 22, and are rejected on the same grounds.

As to dependent claims 30 and 37 the claims are substantially similar to claim 23, and are rejected on the same grounds.

As to dependent claims 31 and 38 the claims are substantially similar to claim 24, and are rejected on the same grounds.

As to dependent claims 32 and 39 the claims are substantially similar to claim 25, and are rejected on the same grounds.

As to dependent claims 33 and 40 the claims are substantially similar to claim 26, and are rejected on the same grounds.

Claims 27, 34 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenenbaum in view of Asadi, further in view of Trevor et al. (US Patent Applications 2008/0155440; hereinafter Trevor).

As to dependent claim 27, Tenenbaum and Asadi teach the method of claim 21.
Trevor further teaches: further comprising, in response to receiving the first input or second input, presenting visual feedback, while a first node is selected, indicating that genomic data output from the first node can be linked as input to a second node [Fig. 3, Para 0028 - As illustrated in FIG. 3, in one example, when it is attempted to wire together a data-providing module 302 to a nominally data-accepting module 304, the input terminal 306 of the data-accepting module 304 enlarges or otherwise indicates that it can accept the output from the data providing module 302].
It would have been obvious to one of ordinary skill in art, having the teachings of Tenenbaum, Asadi and Trevor at the time of invention was made, to modify the method for non-random control data set generation for facilitating genomic data processing disclosed by Tenenbaum and a method for processing nucleic acid sequence data taught by Asadi to include the concept of a graphical user interface to manipulate syndicated data feeds taught by Trevor to provide a GUI editor to ease the authoring and use of such pipes  [Trevor, Para 0059].
[Trevor, Para 0059].

As to dependent claims 34 and 41 the claims are substantially similar to claim 27, and are rejected on the same grounds.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laurance (US Patent Application 2014/0372953) teaches computer systems and methods for visualization and analysis of relationships between biological data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272- 8352  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176